EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Chad Bevins (Reg. 51468)) on 8/10/2021.

The application has been amended as follows: 

Claims:

1.	(Currently Amended) A method of operation of a transmit point in a cellular communications network, the transmit point being one of a plurality of non-co-located transmit points of a shared cell that has a shared cell identifier, at least some of the plurality of non-co-located transmit points having different cell portion identifiers, comprising:
transmitting a Positioning Reference Signal, PRS, having at least one parameter that is a function of a cell portion identifier of the transmit point, the at least one parameter comprising at least one of a group consisting of: a frequency-shift of the PRS, a portion of a system bandwidth in which the PRS is transmitted, and a PRS sequence used for the PRS;


2.	(Original) The method of claim 1 wherein the at least one parameter of the PRS that is the function of the cell portion identifier of the transmit point comprises the portion of the system bandwidth in which the PRS is transmitted.

3.	(Original) The method of claim 2 wherein a mapping between the portion of the system bandwidth in which the PRS is transmitted and the cell portion identifier is predefined.

4.	(Original) The method of claim 2 wherein a mapping between the portion of the system bandwidth in which the PRS is transmitted and the cell portion identifier is randomly assigned.

5.	(Original) The method of claim 1 wherein the at least one parameter of the PRS that is the function of the cell portion identifier of the transmit point comprises the PRS sequence used for the PRS.
 
6.	(Original) The method of claim 1 further comprising transmitting a second PRS that is cell specific.



8.	(Original) The method of claim 7 wherein the PRS pattern of the PRS having the at least one parameter that is the function of the cell portion identifier of the transmit point is the same as the PRS pattern of the second PRS other than a last two resource element positions of the PRS.
 
9.	(Original) The method of claim 6 wherein the PRS having the at least one parameter that is the function of the cell portion identifier of the transmit point does not overlap, in time, the second PRS that is cell specific.

10.	(Original) The method of claim 9 wherein each PRS occasion of the PRS having the at least one parameter that is the function of the cell portion identifier of the transmit point is separated in time from each PRS occasion of the second PRS that is cell specific.

11.	(Original) The method of claim 9 wherein at least one PRS occasion of the PRS having the at least one parameter that is the function of the cell portion identifier of the transmit point is adjacent in time to at least one PRS occasion of the second PRS that is cell specific.

at least some of the plurality of non-co-located transmit points having different cell portion identifiers, comprising:
a transmitter operable to transmit a Positioning Reference Signal, PRS, having at least one parameter that is a function of a cell portion identifier of the transmit point, the at least one parameter comprising at least one of a group consisting of: a frequency-shift of the PRS, a portion of a system bandwidth in which the PRS is transmitted, and a PRS sequence used for the PRS;
where the at least one parameter of the PRS that is the function of the cell portion identifier of the transmit point comprises the frequency-shift of the PRS and the function includes a modulo 6 operation performed on the cell portion identifier.

13.	(Currently Amended) A base station for operation in a cellular communications network, the base station comprising:
a plurality of non-co-located transmit points serving a shared cell having a shared cell identifier, at least some of the plurality of non-co-located transmit points having different cell portion identifiers; and
a detection unit communicatively coupled to the plurality of non-co-located transmit points, the detection unit operable to, for each transmit point of the plurality of non-co-located transmit points:
;
wherein the transmit point is operable to transmit the PRS.

14.	(Original) The base station of claim 13 wherein the at least one parameter of the PRS that is the function of the cell portion identifier of the transmit point comprises a portion of the system bandwidth in which the PRS is transmitted.

15.	(Original) The base station of claim 13 wherein the at least one parameter of the PRS that is the function of the cell portion identifier of the transmit point comprises a PRS sequence used for the PRS.

16.	(Original) The base station of claim 13 wherein the detection unit is further operable to provide, to each of the plurality of transmit points for transmission, a second PRS that is cell specific.

17.	(Original) The base station of claim 16 wherein a PRS pattern of the PRS having the at least one parameter that is the function of the cell portion identifier of the transmit point is different than a PRS pattern of the second PRS.

18.	(Original) The base station of claim 17 wherein the PRS pattern of the PRS having the at least one parameter that is the function of the cell portion identifier of the transmit point is the same as the PRS pattern of the second PRS other than a last two resource element positions of the PRS.

19.	(Original) The base station of claim 16 wherein the PRS having the at least one parameter that is the function of the cell portion identifier of the transmit point does not overlap, in time, the second PRS that is cell specific.


The following is an examiner’s statement of reasons for allowance: 
Applicant’s invention is drawn to a method and apparatus for operation of a transmit point and base station in a cellular communications network.
Applicant's independent claims recite, inter alia, where the at least one parameter of the PRS that is the function of the cell portion identifier of the transmit point comprises the frequency-shift of the PRS and the function includes a modulo 6 operation performed on the cell portion identifier.
Regarding prior art, the closest prior art is FISCHER; Sven et al. US 20140176366 A1.  Fischer teaches transmitting a Positioning Reference Signal, PRS, having at least one parameter that is a function of a cell portion identifier of the transmit point, the at least one parameter 
	Fishcher does not disclose where the at least one parameter of the PRS that is the function of the cell portion identifier of the transmit point comprises the frequency-shift of the PRS and the function includes a modulo 6 operation performed on the cell portion identifier.  
These steps, in combination of the remaining steps, are neither taught nor suggested by the prior art. Applicant's independent claims comprise a particular combination of elements which is neither taught nor suggested by the prior art. 
	 Regarding nonstatutory double patenting, US Patent 10530542 claim 1 recites “the assistance information comprising information that enables the wireless device to receive cell portion specific Positioning Reference Signals, PRSs, from a plurality of non-co-located transmit points of a shared cell where a frequency-shift of each of the cell portion specific PRSs is a function of a cell portion identifier of a corresponding one of the non-co-located transmit points, wherein the function includes a modulo 6 operation performed on the cell portion identifier” which contains the language of the instant claims and grounds for nonstatutory double patenting.  However, applicant files terminal disclaimer and recorded thus avoiding patenting issues. The terminal disclaimer filed on 8/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10530542 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323.  The examiner can normally be reached on Monday - Friday 10-5 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMAIR AHSAN/Examiner, Art Unit 2647                                                                                                                                                                                                        /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649